Citation Nr: 1637975	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2005 to December 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service connected right ankle disability has worsened since her last VA examination.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence in this case suggests that the Veteran's disabilities have worsened since the last VA examination.

The Veteran's last VA examination of the right ankle occurred in January 2010.  The examination showed that the Veteran has chronic ankle strain with x-rays showing evidence of old trauma to the anterior calcaneus.  The January 2010 examiner reported no pain on range of motion testing and no flare ups.

However, on an August 2011 VA Form 9, the Veteran stated that her condition has worsened to the point that the Army Medical Board decided to discharge her from the Army Reserve.  Because the evidence reflects a possible worsening since the January 2010 examination, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation she has received for her right ankle disability that are not already associated with the claims file, and to provide any releases necessary for VA to obtain records of such treatment or evaluation.  

The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  If any records are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation. 

2.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination with an orthopedist to determine the current nature and severity of her service-connected right ankle disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  

All indicated studies, including range of motion studies should be performed.  In reporting the results of range of motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, in any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should also be performed.  The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment (if any) due to weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such tests could not be accomplished. 

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data. 

3.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ must review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ must readjudicate the Veteran's claim.  If the claim remains denied, the AOJ should supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




